Mayham, J.:
I concur; the giving of the note was not in itself an acknowledgment of an unpaid balance not included in it. If any inference is to be drawn from it, it is that the note was prima facÁe evidence of a settlement, and that the note represented the amount found due. But if this presumption does not apply, still it could at most only be used as an admission of indebtedness at the time of its delivery. As the note was negotiable at the bank, by indorsement, and became the property of the bank before payment, the payment by defendant to the bank cannot, it seems to me, be treated as a *586payment on the account so as to amount to an acknowledgment of any other indebtedness from the maker to the payee at that time. Again, as the evidence does not show when the note was paid, there is no affirmative proof that the note even was paid within six years before the commencement of the action.